MEMORANDUM **
John Bradshaw appeals from his guilty-plea conviction and 63-month sentence imposed for conspiracy, identity theft, production of five or more unauthorized identifications, possession of stolen mail, possession of counterfeit security of an organization, and aiding and abetting, in violation of 18 U.S.C. §§ 371, 1028(a)(1) and (7), 1708, 513(a), and 2.
Bradshaw’s attorney has filed a brief and moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Bradshaw has not submitted a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Bradshaw knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *168courts of this circuit except as provided by 9th Cir. R. 36-3.